Citation Nr: 0217739	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left leg 
disability, to include residuals of a fractured left tibia 
and fibula, and osteomyelitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 until 
July 1976.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 1998 
rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Detroit, Michigan, which 
denied the benefit sought on appeal.


REMAND

In correspondence dated September 2001, the veteran 
requested a personal hearing before the Board.  That 
letter acknowledged that the veteran had previously been 
afforded a hearing before the undersigned in November 
1999, but noted that significant medical evidence had been 
submitted into the record subsequent to that proceeding.  
In July 2002, the veteran clarified his desire to appear 
personally before the Board in Washington, D.C..  Such a 
hearing was scheduled for September 2002.  The veteran did 
not report as scheduled.  An October 2002 report of 
contact revealed that the veteran had taken ill, and 
desired to reschedule his hearing.  Later in October 2002, 
the veteran requested in writing that a new date be set 
for a hearing before the Board in Washington, D.C..  He 
included verification of the illness that had prevented 
his attendance at the September 2002 hearing.  Most 
recently, in correspondence dated November 4, 2002, the 
veteran amended his hearing request.  Specifically, he 
withdrew his request for a Central Office hearing and 
instead articulated his preference for a hearing before a 
Member of the Board via videoconference at the RO.  

Therefore, in order to give the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 

development of the case is necessary.  Accordingly, this 
case is REMANDED for the following action:

The RO should schedule the veteran for 
a Board hearing via videoconference 
from the RO in Detroit, Michigan, at 
the next available opportunity.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


